Name: 2007/6/EC: Council Decision of 1 January 2007 appointing Bulgarian and Romanian members and alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2007-01-04; 2008-01-08

 4.1.2007 EN Official Journal of the European Union L 1/13 COUNCIL DECISION of 1 January 2007 appointing Bulgarian and Romanian members and alternate members of the Committee of the Regions (2007/6/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the fourth paragraph of Article 263 thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Articles 13 and 49 thereof, Having regard to the proposals made by the governments of the Republic of Bulgaria and of Romania, Whereas: (1) The members and alternate members of the Committee of the Regions were appointed for the period from 26 January 2006 to 25 January 2010 by Council Decision 2006/116/EC (1). (2) Following the accession of the Republic of Bulgaria and Romania to the European Union, the Committee of the Regions should be enlarged by the appointment of 27 members and 27 alternate members representing regional and local bodies in the new Member States who either hold a regional or local authority electoral mandate or are politically accountable to an elected assembly, HAS DECIDED AS FOLLOWS: Article 1 The following persons are hereby appointed to the Committee of the Regions for the period up to 25 January 2010:  as members, those listed by Member State in Annex I,  as alternate members, those listed by Member State in Annex II. Article 2 This Decision shall take effect on the date of its adoption. It shall apply from 1 January 2007. Done at Brussels, 1 January 2007. For the Council The President F.-W. STEINMEIER (1) OJ L 56, 25.2.2006, p. 75. ANNEX I MEMBERS REPUBLIC OF BULGARIA Mr Hasan AZIS Vice-President of the National Assembly of the Municipalities of the Republic of Bulgaria, Mayor of Kardjali Mr Bogomil BELCHEV Member of BD of the National Assembly of the Municipalities of the Republic of Bulgaria, Mayor of Gabrovo Ms Katya DOYCHEVA Mayor of Tvarditsa Ms Antoaneta GEORGIEVA Mayor of Pernik Mr Vladimir KISYOV Chair of Sofia Municipal Council Mr Yoan KOSTADINOV Mayor of Bourgas Mr Yordan LECHKOV Mayor of Sliven Mr Krasimir MIREV President of the National Assembly of the Municipalities of the Republic of Bulgaria, Mayor of Targovishte Ms Detelina NIKOLOVA Vice-President of the National Assembly of the Municipalities of the Republic of Bulgaria, Mayor of Dobrich Mr Kiril YORDANOV Mayor of Varna Mr Remzi YUSEINOV Member of BD of the National Assembly of the Municipalities of the Republic of Bulgaria, Mayor of Kubrat Mr Veselin ZLATEV Vice-President of the National Assembly of the Municipalities of the Republic of Bulgaria, Mayor of Shoumen ROMANIA M. Cristian ANGHEL Maire, Mairie de la municipalitÃ © Baia Mare M. Serghei Florin ANGHEL PrÃ ©sident, Conseil DÃ ©partemental Prahova M. Gheorghe BACIU Maire, Mairie de la Ville Ã ntorsura BuzÃ ului M. Doru Laurian BÃ DULESCU PrÃ ©sident, Conseil DÃ ©partemental Ilfov M. Emil CALOTÃ  Maire, Mairie de la municipalitÃ © PloieÃti M. Jenel COPILÃ U PrÃ ©sident, Conseil DÃ ©partemental Olt M. Janos DEMETER PrÃ ©sident, Conseil DÃ ©partemental Covasna M. Liviu Nicolae DRAGNEA PrÃ ©sident, Conseil DÃ ©partemental Teleorman M. Emil DRÃ GHICI Maire, Mairie de la Commune Vulcana BÃ i Mme Ileana Viorica ION Maire, Mairie de la Ville Lehliu GarÃ  Mme Veronica IONIÃ Ã  Maire, Mairie de la Commune Gorgota M. Alin Adrian NICA Maire, Mairie de la Commune DudeÃtii Noi M. Constantin OSTAFICIUC PrÃ ©sident, Conseil DÃ ©partemental TimiÃ M. Emil PROSCANU Maire, Mairie de la Ville Mizil M. Adriean VIDEANU Maire genÃ ©ral, Mairie GÃ ©nÃ ©rale de la municipalitÃ © BucureÃti ANNEX II ALTERNATE MEMBERS REPUBLIC OF BULGARIA Mr Ivan ASPARUHOV Member of BD of the National Assembly of the Municipalities of the Republic of Bulgaria, Mayor of Mezdra Mr Stanislav BLAGOV Mayor of Svishtov Ms Rumiana BOZUKOVA Mayor of Simeonovgrad Mr Dilyan ENKIN Member of BD of the National Assembly of the Municipalities of the Republic of Bulgaria, Mayor of Troyan Ms Shukran IDRIZ Mayor of Kirkovo Mr Nikola KOLEV Mayor of Gorna Oryahovitsa Ms Anastasia MLADENOVA Chair of Municipal Council Peshtera Mr Vladimir MOSKOV Member of BD of the National Assembly of the Municipalities of the Republic of Bulgaria, Mayor of Gotse Delchev Mr Lachezar ROSSENOV Municipal Council or in Dobrich Mr Mithat TABAKOV Mayor of Dulovo Mr Naiden ZELENOGORSKI Mayor of Pleven Mr Zlatko ZHIVKOV Member of BD of the National Assembly of the Municipalities of the Republic of Bulgaria, Mayor of Montana ROMANIA M. Dumitru Teodor BANCIU Maire, Mairie de la Ville SÃ liÃte M. DragoÃ BENEA PrÃ ©sident, Conseil DÃ ©partemental BacÃ u M. Corneliu BICHINEÃ  PrÃ ©sident, Conseil DÃ ©partemental Vaslui M. Andrei CHILIMAN Maire, Mairie du Secteur 1, municipalitÃ © BucureÃti M. NicuÃor Daniel CONSTANTINESCU PrÃ ©sident, Conseil DÃ ©partemental ConstanÃ a M. Alexandru CORCODEL Maire, Mairie de la Ville Nehoiu M. Alexandru DRÃ GAN Maire, Mairie de la Commune TaÃca M. Enache DUMITRU Maire, Mairie de la Commune Stejaru M. RÃ ducu George FILIPESCU PrÃ ©sident, Conseil DÃ ©partemental CÃ lÃ raÃi M. Lucian FLAIÃER PrÃ ©sident, Conseil DÃ ©partemental IaÃi Mme Edita Emoke LOKODI PrÃ ©sident, Conseil DÃ ©partemental MureÃ M. Mircia MUNTEAN Maire, Mairie de la municipalitÃ © Deva M. Ion OPRESCU Maire, Mairie de la Ville BÃ ile Herculane M. Tudor PENDIUC Maire, Mairie de la municipalitÃ © PiteÃti Mme Ioana TRIFOI Maire, Mairie de la Commune Botiza